Citation Nr: 1530734	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  10-22 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen the issue of whether the character of the appellant's service is a bar to payment of VA compensation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel
INTRODUCTION

The appellant served on active duty from September 1966 to September 1967; he was discharged conditionally so that he might reenlist.  Thereafter, the appellant served from September 1967 to September 1970 and the service was characterized as under other than honorable conditions.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In July 2009, the appellant testified at the RO before a Decision Review Officer.  In August 2011, the appellant presented testimony at the RO during a Board hearing chaired by the undersigned Veterans Law Judge via videoconference from Washington, D.C.  Transcripts of these hearings are associated with the claims file.  

In a June 2013 written statement to the Board, the appellant requested another hearing.  As the appellant has already been afforded the aforementioned hearings before a Decision Review Officer and a Veterans Law Judge, and has not alleged any sort of error or fault with those hearings, the Board finds an additional hearing is not warranted.  Pertinent law and regulations afford a claimant "a" hearing, and such has already been provided the appellant in the present case.  See 38 U.S.C.A. 
§ 7107(d)(1) (West 2014); 38 C.F.R. §§ 20.703, 20.704, 20.1304 (2014).  

This appeal was previously remanded by the Board in November 2011, at which time the agency of original jurisdiction (AOJ) was ordered to provide the appellant with additional notice.  Appropriate notice was provided to the appellant in a May 2013 letter.  The matter was returned to the Board for appellate consideration. 

In an April 2014 decision, the Board denied the issue on appeal.  The appellant appealed the April 2014 Board decision to the United States Court of Appeals for Veterans Claims (the Court).  In June 2015, the Court granted a June 2015 Joint Motion for Remand, vacated the April 2014 Board decision, and remanded the matter to the Board.  The Board has reviewed the physical claims files, as well as the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.
 
The appeal is REMANDED to the AOJ.  


REMAND

Reopening of Whether the Character of Service
Constitutes a Bar to VA Compensation 

The appellant seeks to reopen the issue of whether the character of his service constitutes a bar to VA compensation.  The appellant contends that his service discharge was upgraded and no longer serves as a bar to VA compensation.  

In the June 2015 Joint Motion for Remand, the parties agreed that the Board failed to ensure that VA met its duty to assist the appellant.  Specifically, the parties instructed the Board to ensure that the appropriate RO has taken the necessary steps to attempt to locate records of mental health treatment or evaluations conducted while the appellant was at Fort Rucker.

During a July 2009 Decision Review Officer (DRO) hearing, the appellant indicated that he was evaluated by a service psychiatrist at Fort Rucker, and that the service psychiatrist recommended the appellant for a discharge based on mental health.  The service treatment records, which have been obtained and associated with the claims file, reflect that the Veteran was stationed at Fort Rucker in June 1969.  Upon hearing the appellant's testimony, the DRO indicated that additional steps would be taken to attempt to obtain the appellant's medical records from Fort Rucker, to include any hospitalization records.  The record does not indicate that such steps to try to locate the records were taken after the July 2009 hearing.  

Pertinent regulations governing new and material evidence require VA to reconsider previously denied claims on the merits whenever relevant service records unavailable at the time of the last final rating decision are submitted.  38 C.F.R. 
§ 3.156(c) (2014); Vigil v. Peake, 22 Vet. App. 63 (2008).  If reconsideration is warranted, finality of the prior rating decision is vitiated, and the claim will be addressed de novo.  

The mental health evaluation at Fort Rucker, as described by the appellant, if existing and if located, is potentially relevant to the question of whether the appellant was insane at the time of any of the incidents that were characterized as persistent and willful misconduct, which was the basis of the appellant's discharge under other than honorable conditions.  See Dennis v. Nicholson, 21 Vet. App. 18 (2007) (holding that whether a claimant was insane at the time of commission of the offenses for which he or she was ultimately discharged is a question of fact); 38 U.S.C.A. § 5303(b) (West 2014).

VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).  This duty includes obtaining adequately identified relevant records from both federal and non-federal sources.  38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 3.159(c)(1), (2) (2014).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all the appellant's treatment (medical) records, to include service treatment records and hospitalization records, from Fort Rucker, Alabama.  If the search for such records has negative results, the AOJ should notify the appellant and place a statement to that effect in the  claims file or the electronic claims file on Virtual VA or VBMS.  Any positive results should be associated with the appellant's claims file or the electronic claims file on Virtual VA or VBMS.

2.  After undertaking any additional development deemed appropriate, readjudicate the issue of whether new and material evidence has been received to reopen the issue of whether the character of the appellant's service is a bar to payment of VA compensation.  If the benefit sought on appeal remains denied, the appellant and the representative should be furnished with a supplemental statement of the case, and should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






